Case: 1:19-cv-00049-BYP Doc #: 22 Filed: 04/24/20 1 of 9. PageID #: 220



 PEARSON, J.
                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 FIDELITY AND DEPOSIT COMPANY OF                  )
 MARLYAND,                                        )     CASE NO. 19-CV-49
                                                  )
                Plaintiff,                        )
                                                  )     JUDGE BENITA Y. PEARSON
                v.                                )
                                                  )
 OMNI CONSTRUCTION COMPANY,                       )     MEMORANDUM OF OPINION AND
 INC., et al.,                                    )     ORDER
                                                  )     [Resolving ECF No. 16]
                Defendant.                        )


        Pending is Plaintiff Fidelity & Deposit Company of Maryland (“Fidelity”)’s Motion for

 Summary Judgment (ECF No. 16). Defendants Omni Construction Company Inc. (“Omni”),

 Richard Stone and Suzanna L. Stone (“the Stones”) have filed a response in opposition (ECF No.

 19). Plaintiff replied (ECF No. 21). For the reasons that follow, Plaintiff’s motion is granted.

                                          I. Background

        In this diversity action1, Plaintiff seeks recovery under an indemnity agreement executed

 by Defendants in favor of Plaintiff. ECF No. 16 at PageID #: 88-92. Defendants agreed, jointly

 and severally, to indemnify Plaintiff with respect to losses it might sustain under surety bonds

 issued by Plaintiff in connection with certain construction contracts which Plaintiff were required

 to complete if Defendants defaulted. Id.; ECF No. 19 at PageID #: 168.



        1
           Plaintiff is a corporation organized and existing under the laws of the State of
 Illinois with its principal place of business in Illinois. ECF No. 1 at PageID #: 2. Omni is
 a corporation organized and existing under the laws of the State of Ohio with its principal
 place of business in Ohio. The Stones are citizens of the State of Ohio. Id.; ECF No. 7 at
 PageID #: 23.
Case: 1:19-cv-00049-BYP Doc #: 22 Filed: 04/24/20 2 of 9. PageID #: 221



 (1:19CV49)

        The following facts are undisputed. On August 28, 2013, Plaintiff, as surety, entered into

 an indemnity agreement with Defendants, as indemnitors. See ECF No. 19 at PageID #: 168.

 The agreement provides, inter alia:

         2. INDEMNITY: Indemnitors shall exonerate, indemnify, and hold Surety
         harmless from any and all liability and Loss, sustained or incurred, arising from
         or related to: (a) any Bond, (b) any Claim, (c) any Indemnitor failing to timely
         and completely perform or comply with this Agreement, (d) Surety enforcing this
         Agreement or (e) any act of Surety to protect or procure any of Surety’s rights,
         protect or preserve any of Surety’s interests, or to avoid, or lessen Surety’s
         liability or alleged liability. The liability of Indemnitors to Surety under this
         Agreement includes all Claims made on Surety, all payments made, Loss
         incurred, and all actions taken by Surety under the Good Faith belief that Surety
         is, would be or was liable for the amounts paid or the actions taken, or that it was
         necessary or expedient to make such payments or take such actions, whether or
         not such liability, necessity or expediency existed. Indemnitors shall promptly,
         upon demand, make payment to Surety as soon as liability or Loss exists,
         whether or not Surety has made any payment. An itemized statement of Loss,
         sworn to by any officer of Surety, or the voucher or other evidence of any
         payment, shall be prima facie evidence of the fact, amount and extent of the
         liability of Indemnitors for such Loss. Indemnitors shall promptly, upon demand,
         procure the full and complete discharge of Surety from all bonds and all liability
         in connection with such Bonds. If Indemnitors are unable to obtain discharge of
         any or all such Bonds within the time demanded, Indemnitors shall promptly
         deposit, with Surety an amount of money that Surety determines is sufficient to
         collateralize or pay any outstanding bonded obligations.

 ECF No. 16-2 at PageID #: 101.

        Loss means all premiums due to Surety and any and all liability, loss, Claims,
        damages, court costs and expenses, attorneys’ fees (including those of Surety),
        consultant fees, and all other costs and expenses, including but not limited to any
        additional or extracontractual damages arising from Surety’s Settlement of any
        Claim. Pre-judgment and post judgment Interest shall accrue from the date of any
        payment made by Surety with respect to any of the foregoing at the maximum
        default rate permitted by law.

 Id. at PageID #: 105.



                                                  2
Case: 1:19-cv-00049-BYP Doc #: 22 Filed: 04/24/20 3 of 9. PageID #: 222



 (1:19CV49)

        Upon execution of the indemnity agreement by Defendants, Plaintiff issued performance

 and payment bonds and a subdivision bond for which Omni was the bond principal for several

 projects (“the Bonds”). See ECF No. 16-2 at PageID #: 106-07; ECF No. 16-3. After issuing the

 Bonds, Plaintiff received multiple claims alleging that Omni failed to perform its obligations

 under contracts for which bonds had been issued. ECF No. 16 at PageID #: 91; 16-1 at PageID

 #: 98-99 (noting Omni failed to perform work in accordance with contract plans and

 specifications and/or failed to pay its labor and/or material suppliers). Pursuant to its obligations

 under the Bonds, Plaintiff made payments totaling $6,324,214.63. ECF No. 16-1; ECF No. 16 at

 PageID #: 91-92.

                                      II. Standard of Review

        Summary judgment is appropriately granted when the pleadings, the discovery and

 disclosure materials on file, and any affidavits show “that there is no genuine dispute as to any

 material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a);

 see also Johnson v. Karnes, 398 F. 3d 868, 873 (6th Cir. 2005). The moving party is not

 required to file affidavits or other similar materials negating a claim on which its opponent bears

 the burden of proof, so long as the movant relies upon the absence of the essential element in the

 pleadings, depositions, answers to interrogatories, and admissions on file. Celotex Corp. v.

 Catrett, 477 U.S. 317, 322 (1986). The moving party must “show that the non-moving party has

 failed to establish an essential element of his case upon which he would bear the ultimate burden

 of proof at trial.” Guarino v. Brookfield Twp. Trustees, 980 F. 2d 399, 403 (6th Cir. 1992).




                                                   3
Case: 1:19-cv-00049-BYP Doc #: 22 Filed: 04/24/20 4 of 9. PageID #: 223



 (1:19CV49)

        Once the movant makes a properly supported motion, the burden shifts to the non-moving

 party to demonstrate the existence of a genuine dispute. An opposing party may not simply rely

 on its pleadings; rather, it must “produce evidence that results in a conflict of material fact to be

 resolved by a jury.” Cox v. Ky. Dep’t of Transp., 53 F.3d 146, 150 (6th Cir. 1995). To defeat the

 motion, the non-moving party must “show that there is doubt as to the material facts and that the

 record, taken as a whole, does not lead to a judgment for the movant.” Guarino, 980 F.2d at 403.

 In reviewing a motion for summary judgment, the Court views the evidence in the light most

 favorable to the non-moving party when deciding whether a genuine issue of material fact exists.

 Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587-88 (1986); Aickes v. S.H.

 Kress & Co., 398 U.S. 144 (1970).

        “The mere existence of some factual dispute between the parties will not defeat an

 otherwise properly supported motion for summary judgment . . . .” Scott v. Harris, 550 U.S. 372,

 380 (2007) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986)). The fact

 under dispute must be “material,” and the dispute itself must be “genuine.” A fact is “material”

 only if its resolution will affect the outcome of the lawsuit. Scott, 550 U.S. at 380. In

 determining whether a factual issue is “genuine,” the Court assesses whether the evidence is such

 that a reasonable jury could find that the non-moving party is entitled to a verdict. Id.

 (“[Summary judgment] will not lie . . . if the evidence is such that a reasonable jury could return

 a verdict for the non-moving party.”).




                                                   4
Case: 1:19-cv-00049-BYP Doc #: 22 Filed: 04/24/20 5 of 9. PageID #: 224



 (1:19CV49)

                                            III. Analysis

        Federal courts apply the substantive law of the forum state to actions brought pursuant to

 its diversity jurisdiction. Erie v. Tompkins, 304 U.S. 64, 73 (1938); Savedoff v. Access Grp., 524

 F.3d 754, 762 (6th Cir. 2008). Accordingly, the laws of the State of Ohio apply to this dispute.

        It is well settled under Ohio law that indemnity contracts are construed in accordance

 with the rules for the construction of contracts generally. Worth v. Aetna Cas. & Sur. Co., 513

 N.E.2d 253, 256 (Ohio 1987); Brown v. Gallagher, 993 N.E.2d 415, 419 (Ohio Ct. App. 2013).

 To establish a breach of contract claim in Ohio, a plaintiff must prove the existence of a contract,

 performance by the plaintiff, breach by the defendant and damage or loss to the plaintiff.

 Carbone v. Nueva Constr. Grp., L.L.C., 83 N.E.3d 375, 380 (Ohio Ct. App. 2017). A party

 breaches a contract if he fails to perform according to the terms of the contract or acts in a

 manner that is contrary to its provisions. Id.; Telecom Acquisition Corp. I v. Lucic Ents., Inc., 62

 N.E.3d 1034, 1044 (Ohio Ct. App. 2016). The nature of an indemnity relationship is determined

 by the intent of the parties as expressed by the language used in the agreement. Worth, 513

 N.E.2d at 256. All words used must be taken “in their ordinary and popular sense.” Glaspell v.

 Ohio Edison Co., 505 N.E.2d 264, 267 (Ohio 1987). When the terms of an indemnity agreement

 are unambiguous, a trial court may enter judgment as a matter of law. Amwest Sur. Ins. Co. v.

 Hunkler, 1997 WL 39900, at *3 (Ohio Ct. App. Jan. 30, 1997) (citing Davis v. Loopco Indus.,

 Inc., 609 N.E.2d 144, 145 (Ohio 1993)).

        The indemnity agreement in this case unambiguously provides that Defendants are

 required to pay Plaintiff for “any and all liability and loss sustained or incurred,” arising from


                                                   5
Case: 1:19-cv-00049-BYP Doc #: 22 Filed: 04/24/20 6 of 9. PageID #: 225



 (1:19CV49)

 Plaintiff’s payment on the Bonds. ECF No. 16-2 at PageID #: 101. Defendants do not dispute

 that the parties executed the indemnity agreement which obligated them to indemnify Plaintiff

 against all losses, costs, or expenses incurred on the Bonds; that Plaintiff issued the Bonds; that

 Plaintiff incurred $6,324,214.63 in losses when it paid the amounts owed on behalf of

 Defendants; and that Plaintiff is contractually entitled to reimbursement for losses and expenses

 incurred as a result. See ECF No. 19. Defendants aver, however, that summary judgment is

 precluded because Plaintiff overpaid. Id. at PageID #: 170 (“The amount spent by the bonding

 company is so out of whack on its face in proportion to the percentage of the jobs that were

 incomplete as to create an issue of fact regarding the reasonableness of the amounts expended.”)

        The indemnity agreement contains a “prima facie clause,” which states: “[a]n itemized

 statement of Loss, sworn to by any officer of Surety, or the voucher or other evidence of any

 payment, shall be prima facie evidence of the fact, amount and extent of the liability of

 Indemnitors for such Loss.” ECF No. 16-2 at PageID #: 101. Ohio courts enforce prima facie

 clauses in the surety context. Cincinnati Ins. Co. v. Savarino Const. Corp., 2011 WL 1068022,

 at *19 (S.D. Ohio Mar. 21, 2011) (recognizing the validity of the prima facie clause and holding

 that it is conclusive proof of the surety’s losses absent a showing of bad faith by defendant)

 (citing Transamerica Insurance Co. v. Bloomfield, 401 F.2d 357, 363 (6th Cir. 1968) (holding a

 prima facie clause valid between surety and indemnitor)); see also Associated Maint. & Roofing

 Co. v. Rockwell Int’l Corp., 1994 WL 109003, at *3 (Ohio Ct. App. Mar. 29, 1994) (holding

 valid a prima facie clause and finding the affidavit and itemized statement of surety’s agent

 sufficient to establish the amount of losses due). When the plaintiff-surety produces evidence


                                                   6
Case: 1:19-cv-00049-BYP Doc #: 22 Filed: 04/24/20 7 of 9. PageID #: 226



 (1:19CV49)

 sufficient to meet the prima facie clause in the parties’ indemnity agreement, the burden of proof

 shifts to the defendant-indemnitor to show that any payment made by plaintiff was not made in

 good faith. Travelers Cas. & Sur. Co. of Am. v. J.O.A. Const. Co., 479 F. App’x 684, 690 (6th

 Cir. 2012); see also Cincinnati Ins. Co., 2011 WL 1068022, at *19.

        Plaintiff has submitted evidence of payments made, as well as evidence supporting

 Defendants’ liability for reimbursement. ECF No. 16-1; ECF No. 16-4. The affidavit of Paul

 Grego (ECF No. 16-1), senior claim counsel for Fidelity, satisfies the requirement of whom may

 attest to losses under the prima facie clause. The itemized list referenced in Grego’s affidavit

 (ECF No. 16-4) meets the requirement that the surety’s losses be itemized. Thus, the burden of

 proof shifts to Defendants to show that any payment was not made in good faith. Am.

 Contractor’s Indemn. Co. v. Nicole Gas Prod., Ltd., 2008 WL 4416671, at *4-6 (Ohio Ct. App.

 Sept. 30, 2008) (noting once surety meets prima facie burden of proof with supportive evidence,

 indemnitor must rebut with evidence of surety’s bad faith in making payments).

        To rebut Plaintiff’s evidence, Defendant has filed an affidavit of Defendant Richard

 Stone, whom therein discusses the status of completion of a number of construction contracts

 underlying the Bonds, settlements reached on some of the construction projects, and Plaintiff’s

 refusal of Defendants’ assistance in “completing the jobs and mitigat[ing] damages” after Omni

 had defaulted. ECF No. 19-1. Defendants have also offered evidence of contractors’

 applications for payment and email correspondence with contractors. ECF Nos. 19-3, 19-5, 19-6.




                                                  7
Case: 1:19-cv-00049-BYP Doc #: 22 Filed: 04/24/20 8 of 9. PageID #: 227



 (1:19CV49)

        Having evaluated the filings in the light most favorable to Defendant, the Court finds

 there to be a lack of evidence suggesting Plaintiff acted in bad faith. Defendants’ evidence,

 which goes to great lengths to underscore the status of the projects for which bonds had been

 issued prior to the closing of Omni’s business, is inadequate rebuttal evidence to show Plaintiff

 acted in bad faith in discharging its responsibilities under the indemnity agreement. Defendants’

 bare allegations that Plaintiff failed to investigate the status of completion of each project does

 not create a genuine issue of material fact precluding the award of summary judgment in

 Plaintiff’s favor. Great Am. Ins. Co. v. E.L. Bailey & Co., Inc., 841 F.3d 439, 449 (6th Cir.

 2016) (finding allegations the surety failed to properly investigate claims was insufficient to raise

 an issue of material fact regarding actual bad faith).

        Plaintiff’s motion is well taken. The language of the indemnification agreement is plain,

 unambiguous, and capable of only one reasonable interpretation: that Indemnitors are liable on

 all payment made by Plaintiff. As noted, Defendants do not dispute that they are bound by the

 agreement. By signing the indemnity agreement, Defendants expressly agreed that any itemized

 statement of loss, verified by affidavit, would be prima facie evidence of the fact and amount of

 loss. Plaintiff has produced competent, credible evidence suggesting it appropriately discharged

 its duties pursuant to the parties’ agreement. Because Defendants failed to present specific facts2

 suggesting bad faith in Plaintiff’s efforts to settle the Bonds, summary judgment is appropriate.




        2
          See Matsushita, 586-87 (1986) (finding summary judgment appropriate when a
 party does not meet its burden of coming forward with specific facts showing a genuine
 dispute of material fact for trial).

                                                   8
Case: 1:19-cv-00049-BYP Doc #: 22 Filed: 04/24/20 9 of 9. PageID #: 228



 (1:19CV49)

                                         IV. Conclusion

        For the foregoing reasons, Plaintiff’s Motion for Summary Judgment (ECF No. 16) is

 granted. Judgment is entered in favor of Plaintiff Fidelity & Deposit Company of Maryland

 against Defendants Omni Construction Company Inc., Richard Stone and Suzanna L. Stone

 jointly and severally in the amount of $6,324,214.63 plus court costs and expenses, attorneys’

 fees, and pre-judgment and post-judgment interest. A separate judgment shall issue.



        IT IS SO ORDERED.


    April 24, 2020                              /s/ Benita Y. Pearson
 Date                                         Benita Y. Pearson
                                              United States District Judge




                                                 9
